ON REHEARING
PER CURIAM.
Rehearing denied. The defendant filed a motion to quash objecting to the predicate convictions on specific grounds. However, at the Hearing on the Motion to Quash and prior to sentencing, the state filed the Boykin transcripts, represented to the court that these met the Boykin standard as free, voluntary, and intelligent pleas, and requested the court rule on Boykin compliance. R.pp. 418-419. The court did so, stating that it had reviewed the Boykins not only for the claims specifically addressed in the motion to quash, but also for the overall sufficiency of the plea colloquies. As such, we find the issue of the sufficiency of the Boykin rights was raised, addressed and considered pursuant to R.S. 15:529.1 D(l)(b) and is thus preserved for our error patent review.